DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “introducer with mesh implant” should read –introducer with the mesh implant--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/217742 (Kim) in view of U.S. Patent Application Publication No. 2008/0082113 (Bishop et al.).
Regarding claim 1, Kim teaches a mesh implant for lifting or restraining a body part (abstract), the mesh implant comprising: a plurality of filament strands (Figures 1-2, strands forming void members, 122 and 132) braided together into a tubular configuration that is hollow along a longitudinal axis (translation, pg. 9, paragraph 3-pg. 10, paragraph 3); a plurality of anchors (Figure 1, locking protrusions, 1211) (translation, pg. 9, paragraph 3-pg. 10, paragraph 1); wherein the plurality of anchors (1211) is configured to anchor onto tissue of the body part (translation, pg. 9, paragraph 3). Kim does not teach the plurality of anchors extend from the filament strands along the length of the filament strands.

Regarding claim 2, Kim in view of Bishop teaches all the limitations of claim 1. The modified implant of Kim and Bishop teaches each of the plurality of filament strands is a monofilament having anchors along its length (see discussion for claim 1; Bishop, [0201], [0210]-[0211]).
Regarding claim 3, Kim in view of Bishop teaches all the limitations of claim 1. Kim teaches the mesh implant has a first end that is closed and a second end (“closed” end construed as farthest right end in Figure 1, “second” end construed as opposite, farthest left end in Figure 1), the mesh implant further comprising a needle attached to the second end (translation, pg. 13, paragraph 6-pg. 14, line 1).
Regarding claim 4, Kim in view of Bishop teaches all the limitations of claim 1. The modified implant of Kim and Bishop teaches each of the plurality of filament strands is a monofilament having anchors along its length and the needle is attached to the second end by a 
Regarding claim 5, Kim in view of Bishop teaches all the limitations of claim 1. The modified implant of Kim and Bishop teaches each of the plurality of anchors is a barb (Kim: translation, pg. 9, paragraph 3 and Figure 1; Bishop: [0210]-[0211]).
Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/217742 (Kim) in view of U.S. Patent Application Publication No. 2008/0082113 (Bishop et al.) and U.S. Patent Application Publication No. 2014/0155913 (Kim, herein referred to as “Kim ‘913”).
Regarding claim 6, Kim teaches an assembly for lifting or restraining a body part (abstract), comprising: a mesh implant comprising a plurality of filament strands (Figures 1-2, strands forming void members, 122 and 132) braided together into a tubular configuration that is hollow along a longitudinal axis (translation, pg. 9, paragraph 3-pg. 10, paragraph 3); a plurality of anchors (Figure 1, locking protrusions, 1211) (translation, pg. 9, paragraph 3-pg. 10, paragraph 1); wherein the plurality of anchors (1211) is configured to anchor onto tissue of the body part (translation, pg. 9, paragraph 3). Kim does not teach the plurality of anchors extend from the filament strands along the length of the filament strands.
However, Bishop teaches a mesh implant for lifting or restraining a body part, the mesh implant comprising: a plurality of filament strands woven together along a longitudinal axis; and a plurality of anchors configured to anchor onto tissue of the body part and extending from the filament strands along the length of the filament strands (mesh woven from monofilament strands with “whiskers or microscopic barbs” along their length, [0201], [0210]-[0211]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
However, Kim ‘913 teaches an assembly for lifting or restraining a body part (abstract; Figures 9A-M), comprising: an introducer (Figures 9A-M, path forming unit, 100) comprising a cannula (Figures 9A-M, pipe member, 120) ([0072]-[0073]); and an implant (Figures 9A-M, medical thread, 410) at least partially disposed within the cannula (120), wherein the introducer (100) is configured to introduce the implant (410) into tissue near the body part ([0072]-[0073]; [0075]-[0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kim and Bishop to include the introducer having the cannula for receiving the mesh implant and introducing the implant into tissue near the body part as taught by Kim ‘913, because Kim ‘913 teaches providing such an introducer facilitates passage of the implant through tissue to its desired location in a manner that reduces friction and damage to tissue as the implant is passed along its insertion path, in a simplified surgical procedure requiring reduced through-holes in the skin ([0108]-[0111]).
Regarding claim 7, Kim in view of Bishop and Kim ‘913 teaches all the limitations of claim 6. The modified assembly of Kim, Bishop, and Kim ‘913 teaches each of the plurality of filament strands is a monofilament having anchors along its length and the needle is attached to 
Regarding claim 8, Kim in view of Bishop and Kim ‘913 teaches all the limitations of claim 6. Kim teaches the mesh implant has a first end that is closed and a second end (“closed” end construed as farthest right end in Figure 1, “second” end construed as opposite, farthest left end in Figure 1), the mesh implant further comprising a needle attached to the second end (translation, pg. 13, paragraph 6-pg. 14, line 1).
Regarding claims 9-11, Kim in view of Bishop and Kim ‘913 teaches all the limitations of claim 6. The modified assembly of Kim, Bishop, and Kim ‘913 teaches the introducer (Kim ‘913, 100) further comprises a rod (Kim ‘913, Figures 9F-9L, push rod, 312) disposed within the cannula (Kim ‘913, 120), wherein the second end of the mesh implant has an opening that is sized to fit over the rod (Kim ‘913, 312) (see discussion for claim 6; Opening at “second”, leftmost end of implant of Kim is formed by separate terminal ends of the implant, thus is sized to fit over rod 312 of Kim ‘913, see Kim Figure 1); wherein the introducer (Kim ‘913, 100) further comprises a sheath (Kim ‘913, Figures 9D, 9E, and 9G-L, medical thread supply unit, 400) disposed within the cannula (Kim ‘913, 120), wherein the rod (Kim ‘913, 312) is disposed within the sheath (Kim ‘913, 400) ([0062]-[0063]; [0076]-[0080]); and wherein one or more of the rod (Kim ‘913, 312) and the sheath (Kim ‘913, 400) has a blunted tip (see Kim ‘913 Figures 9C, 9D, 9G, and 9L).
Regarding claim 12, Kim in view of Bishop teaches all the limitations of claim 6. The modified implant of Kim, Bishop, Kim ‘913 teaches each of the plurality of anchors is a barb (Kim: translation, pg. 9, paragraph 3 and Figure 1; Bishop: [0210]-[0211]).
claim 13, Kim teaches a method for lifting one or more layers of tissue in a body (abstract), the method comprising: introducing a mesh implant under the one or more layers (translation, pg. 13, paragraph 6-pg. 14, line 1), wherein the mesh implant comprises a plurality of filament strands (Figures 1-2, strands forming void members, 122 and 132) braided together into a tubular configuration that is hollow along a longitudinal axis (translation, pg. 9, paragraph 3-pg. 10, paragraph 3); a plurality of anchors (Figure 1, locking protrusions, 1211) (translation, pg. 9, paragraph 3-pg. 10, paragraph 1); wherein the plurality of anchors (1211) is configured to anchor onto tissue of a part of the body (translation, pg. 9, paragraph 3). Kim does not teach the plurality of anchors extend from the filament strands along the length of the filament strands.
However, Bishop teaches a method for lifting one or more layers of tissue in a body (abstract), the method comprising implanting a mesh implant comprising: a plurality of filament strands woven together along a longitudinal axis; and a plurality of anchors configured to anchor onto tissue of the body part and extending from the filament strands along the length of the filament strands (mesh woven from monofilament strands with “whiskers or microscopic barbs” along their length, [0201], [0210]-[0211]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the filament strands having anchors along their lengths taught by Bishop as the filament strands forming the braided mesh implant of Kim, because Bishop teaches filament strands that include anchors along their length increase “surface area” and increase “opportunities for tissue ingrowth throughout the surface interstices” to improve attachment to the mesh to the surrounding tissue ([0211]). Kim and Bishop as cited do not specify the method comprises introducing an introducer under the one or more layers, wherein the introducer holds the mesh implant therein, exposing the mesh implant under the one or more layers; and withdrawing the introducer from the body.
Figures 9A-M), comprising: introducing an introducer (Figures 9A-M, path forming unit, 100) under the one or more layers, wherein the introducer holds an implant (Figures 9A-M, medical thread, 410) therein ([0072]-[0073]; [0075]-[0080]), exposing the implant (410) under the one or more layers, and withdrawing the introducer (100) from the body ([0079]-[0080]; [0106]-[0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim and Bishop to include introducing an introducer having the implant therein under the tissue layer(s), exposing the implant when at its target location under the layer(s), and withdrawing the introducer from the body as taught by Kim ‘913, because Kim ‘913 teaches placing an implant in such a method using an introducer facilitates passage of the implant through tissue to its desired location in a manner that reduces friction and damage to tissue as the implant is passed along its insertion path, in a simplified surgical procedure requiring reduced through-holes in the skin ([0108]-[0111]).
Regarding claim 14, Kim in view of Bishop and Kim ‘913 teaches all the limitations of claim 13. The modified method of Kim, Bishop, and Kim ‘913 teaches the introducer (Kim ‘913, 100) comprises a sheath (Kim ‘913, Figures 9D, 9E, and 9G-L, medical thread supply unit, 400), and wherein exposing the mesh implant comprises retracting part of the sheath (Kim ‘913, 400) to expose the mesh implant (Kim ‘913, Figures 9I-9L; [0076]-[0080]; [0107]).
Regarding claims 15 and 16, Kim in view of Bishop and Kim ‘913 teaches all the limitations of claim 13. The modified method of Kim, Bishop, and Kim ‘913 teaches the introducer (Kim ‘913, 100) comprises a sheath (Kim ‘913, 400) and a rod (Kim ‘913, Figures 9F-9L, push rod, 312) disposed within the sheath (Kim ‘913, 400), the method further  400) to expose the mesh implant on the rod (Kim ‘913, 312) (Kim ‘913, Figures 9I-9L; [0076]-[0080]; [0107]).
Regarding claim 17, Kim in view of Bishop teaches all the limitations of claim 1. The modified implant of Kim and Bishop teaches the mesh implant is formed of a plurality of braided filaments (Kim: made of a “three-dimensional network” formed by braiding, translation, pg. 9, paragraph 4; Bishop, filaments, [0210]-[0211]), but does not quantify the number of strands forming the implant.
However, Bishop teaches an alternative embodiment of a mesh implant comprising ten of filaments braided together into a tubular configuration (see Figures 6A-B; [0115]-[0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Kim and Bishop to include at least eight strands as taught by Bishop, because Bishop teaches such a configuration provides requisite strength and flexibility to the implant to sufficiently lift surrounding tissue (abstract; [0115]-[0116]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/217742 (Kim) in view of U.S. Patent Application Publication No. 2008/0082113 (Bishop et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0296885 (AlDahian et al.).
Regarding claim 18, Kim in view of Bishop et al. teaches all the limitations of claim 1. The modified implant of Kim and Bishop et al. teaches the pores of the implant are sized to encourage tissue ingrowth (see discussion for claim 1), but does not specify the implant is macroporous with a pore size diameter is at least 800 microns.
.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 29 January 2021, with respect to the rejection(s) of claim(s) 1, 6, and 16 under 35 U.S.C. 103 citing at least Kim et al. and Bishop et al., contending the locking protrusions (1211) are disposed on the core member (121) within the braided void member (122) rather than extending from the filaments of the braided void member, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of Kim and at least Bishop.
Applicant's arguments filed 29 January 2021 with respect to Kim and Bishop regarding the proposed modification unsatisfactorily changing the mode of operation of Kim (arguments, page 8) have been fully considered but they are not persuasive. Particularly, applicant contends one of ordinary skill in the art would have no motivation to modify Kim to “remove the anchors from the core members to instead position them along filaments of the void members” as the anchors are housed within the void members until the core members are extended out of the void . 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.